UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Pearson plc 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 29 April 2015 6. Date on which issuer notified: 30 April 2015 7. Threshold(s) that is/are crossed or reached: Voting rights attached to shares holding has gone above 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary shares GB0006776081 N/A N/A N/A 5.04% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights CFD N/A N/A N/A Nominal Delta 0.04% 0.04% Total (A+B+C) Number of voting rights Percentage of voting rights 5.08% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: N/A Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: BlackRock Regulatory Threshold Reporting Team 14. Contact name: Gareth Slade 15. Contact telephone number: 020-7743-2536 Stephen Jones Senior Vice President & Deputy Company Secretary Pearson plc 1 May 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:01May2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
